DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed 5/16/2022, has been entered. Claims 1-7, 10-12, 15-18, and 20-25 are now pending with claims 8-9, 13-14, and 19 being currently (Preliminary Amendment) cancelled and claims 21-25 being currently (Preliminary Amendment) added. 
Information Disclosure Statement
The information disclosure statement filed 7/15/2021 did not include a legible copy of each cited foreign patent document and each non-patent literature publication or that portion which caused it to be listed. However, it is noted that this information (legible copied) was included in the parent case (U.S. Appl. No. 16638094). Accordingly, the information disclosure statement is considered to be in compliance with the provisions of 37 CFR 1.97.  The information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification contains a reference to a parent application (U.S. Appl. No. 16638094) which has matured into U.S. Patent No. 11066900.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 7, 10, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (US 20140338925) in view of Richards et al. (US 20150167424).
Regarding claims 1, 10, and 18: Warlick discloses a wiper plug 10 with a removable core 16 and a method and system  for removing the core comprising a body, a wiper 12, a cavity 14 through the interior of the molded body, and that the removable core is disposed in the cavity (Fig. 1; [0012]). Warlick does not explicitly disclose that the plug body is a molded body. Richards discloses that a wiper plug can be a molded body ([0233]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the wiper plug, of Warlick, to be a molded body as taught by Richards. As Warlick is silent regarding the manufacturing of the wiper plug and as Richards explicitly teaches that a wiper plug can be molded, it would have been within routine skill to have selected a molded wiper plug from a finite number of wiper plug manufacturing options as taught by Richards. Such a selection would have been predictable with a reasonable expectation of success and without any unexpected results.
Warlick discloses alternate embodiments which comprise a support disposed in the cavity (Figs. 2-3). It is noted by the examiner that Warlick discloses several embodiments of a wiper plug wherein a cavity can be selectively opened. It is the examiner’s position that as Warlick discloses that description of one or more embodiments of the disclosed apparatus and method are presented by way of exemplification and not limitation and that it should be understood by those skilled in the art that various changes may be made and equivalents may be substituted for elements without departing from the scope of the invention, it would have been obvious to combine the various embodiments of Warlick. Thus, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have combined the disclosed embodiments of Warlick. One having ordinary skill in the art would have seen from Warlick’s disclosure that the disclosed embodiments are structure, systems, and methods that can be used together to accomplish the desired operation of sealing a wellbore and then opening a passage through the wellbore. This combination of the Warlick embodiments is a simple substitution of one disclosed configuration for another substantially equivalent configuration. Such a simple substitution would have been obvious to one having ordinary skill in the art and such a simple substitution would been predictable with a reasonable expectation of success and without any unexpected results. 
Warlick, as modified by Richards, discloses removing the core of the wiper plug without drilling through the wiper plug and leaving the remainder of the wiper plug in the wellbore (see above; Warlick - [0003], [0010], [0011]). Warlick, as modified by Richards, discloses a tubular in which the wiper plug is disposed; and a cement located downhole of the wiper plug (see above; Warlick - abstr.; [0014]).
Regarding claim 2: Warlick, as modified by Richards, discloses an uphole covering (Richards - Fig. 16; [0057]). 
Regarding claims 7 and 25: Warlick, as modified by Richards, discloses that the core comprises a fluid (Richards - [0031]). 
Claim 3-5, 11-12, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (US 20140338925) and Richards et al. (US 20150167424), as applied to claims 1, 2, and 10 above and further in view of Brandsdal (US 20110000676).
Warlick and Richards disclose the invention substantially as claimed and as discussed above.
Regarding claims 3 and 20: Warlick, as modified by Richards, does not explicitly disclose that the uphole covering is an uphole breakable covering or an uphole rupturable covering. Brandsdal discloses that the uphole covering is an uphole breakable covering or an uphole rupturable covering (Fig. 5; [0066]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the wiper plug, of Warlick, as modified by Richards, so that the uphole covering is an uphole breakable covering or an uphole rupturable covering as taught by Brandsdal, As Warlick, as modified by Richards, teaches that the plug element can take many forms (Richards - [0057]), it would have been within routine skill to have selected a specific form from a finite selection of forms such as taught by Brandsdal so that the uphole covering is an uphole breakable covering or an uphole rupturable covering. Such a selection and configuration would have been predictable with a reasonable expectation of success and without any unexpected results. 
Regarding claim 4: Warlick, as modified by Richards and Brandsdal, discloses a downhole covering (Brandsdal - Figs. 3, 5; [0064], [0066]). 
Regarding claims 5 and 21: Warlick, as modified by Richards and Brandsdal, discloses that the downhole covering is a downhole breakable covering or a downhole rupturable covering (Brandsdal - Figs. 3, 5; [0064], [0066]). 
Regarding claim 11: Warlick, as modified by Richards and Brandsdal, discloses that the removing of the core comprises breaking an uphole breakable covering of the wiper plug and draining a fluid from the cavity (Richards - [0031]; fluid in core; Brandsdal - Figs. 3, 5; [0064], [0066]). 
Regarding claim 12: Warlick, as modified by Richards and Brandsdal, discloses that the removing the core comprises rupturing an uphole rupturable covering of the wiper plug and draining a fluid from the cavity (Richards - [0031]; fluid in core; Brandsdal - Figs. 3, 5; [0064], [0066]).
Claims 6, 15, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (US 20140338925) and Richards et al. (US 20150167424), as applied to claims 1 and 10 above and further in view of Bullen (US 3690379).
Warlick and Richards disclose the invention substantially as claimed and as discussed above.
Regarding claims 6, 15, and 22: Warlick, as modified by Richards, does not explicitly disclose that the core is solid and comprises a neck configured to be fished. Bullen discloses that a core can be solid and comprise a neck configured to be fished (Fig. 1; col. 3, lines 1-8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the wiper plug, of Warlick, as modified by Richards, so that the core is solid and comprises a neck configured to be fished, as taught by Bullen, to allow the wiper plug assembly to be retrieved if desired. 
Regarding claim 23: As discussed above, Warlick, as modified by Richards and Bullen, discloses a fishing neck for fishing or retrieving the tool (Bullen - Fig. 1; col. 3, lines 1-8). However, Warlick, as modified by Richards and Bullen, does not explicitly show a fishing tool to retrieve the core. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art that in order to fish out the core (using the disclosed fishing neck), one would need to utilize a fishing tool. Such an understanding and configuration would have been predictable with a reasonable expectation of success and without any unexpected results. 
Claims 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick et al. (US 20140338925) and Richards et al. (US 20150167424), as applied to claim 10 above and further in view of Jones et al. (US 20180334880).
Warlick and Richards disclose the invention substantially as claimed and as discussed above.
Regarding claims 16-17 and 24: Warlick, as modified by Richards, does not explicitly disclose deploying a cement tagging tool through the wiper plug or tagging a cement with the cement tagging tool. Jones teaches that tagging cement and a tagging tool are well-known in the art as a suitable method for testing the integrity of the cement [0031]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the method of Warlick, as modified by Richards, to tag the cement as taught by Jones. As Warlick, as modified by Richards, teaches cement plugs and teaches the removal of the core of a wiper plug, it would have been within routine skill to have passed the tagging tool through the cored out wiper plug to tag the cement as taught by Jones. As tagging is a notoriously well-known operation in cementing, such an operation would have been predictable with a reasonable expectation of success and without any unexpected results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12, 15-18, and 20-25 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Pat. No. 11066900. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-7, 10-12, 15-18, and 20-25, of the instant application, fully encompass the subject matter of claims 1-20 of US Pat. No. 11066900.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/11/2022